Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 11, and 12 have been amended.  
	Claims 3, 5-8, and 13 are original claims.  
Claims 4 and 9 have been previously presented.  
Claims 2, 10, and 14-21 have been canceled.
Claims 1, 3-9, and 11-13 are currently pending in the application and are considered below.
Response to Arguments
Applicant’s arguments filed on 3/16/22 have been fully considered but they are not persuasive. 
	Applicant notes, on the first page of Applicant arguments, that, “Applicants have amended claims 1 and 3-13.” The Examiner notes claims 1, 11, and 12 have been amended, and claims 1, 3-9, and 11-13 are pending.
	Applicant’s arguments have been fully considered, but are unpersuasive. Applicant’s arguments are addressed below.
	35 U.S.C. 101:
	Applicant notes, on the first page of Applicant’s remarks, that, “Claims 1 and 3-13 stand rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea. In response, applicants removed the feature "securing a lease based at least in part on said visual representation" as applicants agree that said feature is directed to a mere abstract idea.” The Examiner notes the pending claims still comprise an abstract idea, as discussed in the rejections under 35 USC 101, below.
35 U.S.C. 103:
	Applicant notes, on the first page of Applicant’s remarks, that Claims 1, 3-7, and 13 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Pearcy et al. (US PAT. 8538918 hereinafter Pearcy) in view of Klawinski et al. (US PAT. 20110066675 hereinafter Klawinski), and further in view of Drillinginfo DI Land Sort by lease expiration date and Land Tract Lease Status, (www.drillinginfo.com, 8.23.13 hereinafter "Drillinginfo"); Claims 8-9 stand rejected under 35 U.S.C. § 103 as being unpatentable over Pearcy, in view of Klawinski, in view of Drillinginfo, and further in view of Peter Hosey and S. Jordan Smith (Are We There Yet? The Start and Finish of an Oil and Gas Lease presented at the UT School of Law on 4/8/2011, hereinafter referenced as, "Hosey"); and Claims 10-12 stand rejected 35 U.S.C. § 103 as being unpatentable over Pearcy, in view of Klawinski, in view of Drillinginfo, and further in view of Shell Oil Co. v. Stansbury, 401 S.W.2d 623 (Tex. Civ. App. 1966)(hereinafter referenced as, "Shell Oil"). 
	Applicant argues that the cited prior art does not teach or suggest amended claim 1 and requests withdrawal of the rejections under 35 USC 103. 
	Regarding Applicant's arguments regarding the rejections under 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. The Examiner notes the cited prior art was not relied upon for teaching the amended aspects of the pending claims, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the pending claims.
	Applicant’s arguments have been fully considered, but are unpersuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-9, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding 1, 3-9, and 11-13, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1, 3-9, and 11-12 are directed towards a method (i.e., a process), and claim 13 is directed towards a non-transitory computer-readable storage medium (i.e., a manufacture). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.	
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claim 1 recites a judicial exception illustrated by:
	receiving attribute date by a user; 
storing in a data store a plurality of shape files within a geographic region, wherein each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same, further, each shape file of said plurality of shape files comprising a first attribute and a unique tract code, said first attribute comprising current ownership information; 
displaying a visual representation of a particular shape file; 
receiving data from one of said users, received data being a contract and comprising said tract code and a second attribute; comparing party information of said data to said current ownership information; 
linking said second attribute to said particular shape file if said party information matches one or more owners of said current ownership information of said particular shape file; and 
updating said visual representation to said users, said updated visual representation comprises said particular shape file incorporated with said second attribute; and wherein said second attribute is an offset provision comprising a distance and a time period. 
 	As such, the abstract idea illustrated comprises functions and limitations associated with assigning attributes to a shape on a map (i.e., transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis).
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the Examiner notes the abstract idea illustrated above comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The claim limitations recited above are similar to fundamental economic principles or practices (i.e., mitigating risk) in that they are directed to securing a lease based on following instructions of the claimed method comprising transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (see Applicant specification at least at 0002-0005, 0020-0026, 0043-0049, 0051, 0053). Risk associated with securing a lease is mitigated by performing the recited steps. Additionally, as related to information associated with leases and tracts of land, Applicant’s specification notes (emphasis added), “deadlines are often under risk and lease or contract provisions might inadvertently be violated,” (0005). As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	Additionally, the claim limitations recited above are similar to commercial or legal interactions (including agreements in the form of contracts in that they are directed to securing a lease [i.e., securing a lease, wherein a lease is interpreted as a form of a contract] based on following instructions of the claimed method. The discussion above applies here, as well.
	Additionally, the claim limitations recited above are similar to advertising, marketing or sales activities or behaviors (including agreements in the form of contracts in that they are directed to activities or behaviors for securing a lease, wherein a lease is interpreted as a form of a contract. The discussion above applies here, as well.
	Additionally, the claim limitations recited above are similar to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) in that they are directed to securing a lease based on following instructions of the claimed method. The discussion above applies here, as well.
	The Examiner notes the specification describes the disclosure as system for defining rights and obligations within a map (0008) and displaying lease provisions (0002), and, in discussing the known methods for keeping tract of land title information and tract index information evolving over the years, the specification states (emphasis added):
Methods for keeping tract of land title information and tract index information have evolved over the years. Previous methods for displaying lease provisions included taking a spreadsheet of data and hand-drawing tracts, as well as possibly numbering them. Then, a title history search needed to be conducted on each individual tract to determine ownership percentages. Since such processes cost time and money, accounting for resources spent per tract has been necessary as well. Costs for negotiating and contracting with leaseholders represented on hand-drawn tracts also need to be taken into account. (0002)
Additionally, previous methods have included compiling all information regarding title, and leases in multitudes of document formats, such as .pdf, .rtf, .xls and .doc files. In the context of oil and gas title research, as various inputs from landmen in different geographical locations submit title history and lease information, their data is submitted in various formats and contain variances and inconsistencies in the data itself due to the difference of each Counties methods of recordation. Each tract in a given contract or lease can be labeled or numbered and inputted into a database. Once inputted, each individual tract requires a title search to determine ownership and title issues. Once determined, reports are written for each tract. This requires much time and expense to process,” (0003)
Contracting with lessors requires accounting for various tracts of land, boundaries, mineral and surface rights, as well as terms for drilling and various deadlines. Similarly, mortgages and homeownership, legal obligations, title and property issues (easements, covenants) must be accounted for based on property location. Determining lease terms, contract expirations, lessor rights, and offset provisions, for example, requires searching through title information in databases. Presently, title research, along with the production of title opinions and curing defects can take several months, or even years. Due to overlapping title areas of interest or tracts, and the lack of previously prepared data, there is often duplication of efforts and inefficient allocation of resources. (0004)
In addition to the time needed to collect raw data, significant amounts of time are also spent in analyzing and manipulating information, such as ownership information, related contracts, and other burdens and appurtenances related to the track. As a result, deadlines are often under risk and lease or contract provisions might inadvertently be violated. Furthermore, such information is constantly changing, and needs to be perpetually updated for efficient decision-making. Finally, the vast amount of data that needs to managed is too diverse and complex to organize merely in columns and rows of spreadsheets. The current system of assimilation and manipulation of data from multiple data sources could not be made in a timely manner or without inordinate allocation of resources. (0005)
	
	The Examiner notes the disclosure of the instant specification in discussing the known methods for keeping tract of land title information and tract index information, compiling all information regarding title and leases in multitudes of formats, particularly in the context of oil and gas title research, wherein contracting with lessors requires accounting for various tracts of land, boundaries, mineral and surface rights, as well as terms for drilling and various deadlines, and analyzing and manipulating information, such as ownership information, related to contracts, and other burdens and appurtenances related to the track, wherein deadlines are often under risk and lease or contract provisions might inadvertently be violated (see instant specification at 0002-0005), and the disclosure of the specification in acknowledging the current systems are capable of the assimilation and manipulation of data from multiple data sources if given appropriate time and resources (0005) support the interpretation of the claims comprising Certain Methods of Organizing Human Activity, and automating a known, manual method, as discussed above.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper. 
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Eligibility Step 2A, Prong Two
	Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the abstract idea of claim 1 may be performed without the aid of computers. For example, “storing in a data store a plurality of shape files within a geographic region,” and, “displaying a visual representation of a particular shape file on displays viewable by users,” may both be performed without the aid of computers (i.e., storing a plurality of shape files within a geographic region in a book of maps, and displaying a visual representation of a particular shape file on displays viewable by users, wherein the shape file is a shape with noted attributes displayed on a map viewable by users). Additionally, the additional element of data [attribute date] being keyed in by a user and displaying on displays viewable by users at most implies the claimed invention is comprised of generic components programmed to perform generic functions.
	While claim 13 recites the additional element of a non-transitory computer-readable storage medium comprising a computer readable program code embodied therein, which implies the claimed invention is comprised of generic components programmed to perform generic functions. 
	Additionally, the Examiner notes the specification describes the system as being comprised of common components executing instructions (0031-0032, 0034-0035, 0054-0059).
The Examiner notes the specification acknowledges, “[p]revious methods for displaying lease provisions included taking a spreadsheet of data and hand-drawing tracts, as well as possibly numbering them,” (0002), “previous methods have included compiling all information regarding title, and leases,” (0003), “[e]ach tract in a given contract or lease can be labeled or numbered and inputted into a database. Once inputted, each individual tract requires a title search to determine ownership and title issues. Once determined, reports are written for each tract. This requires much time and expense to process,” (0003), “Contracting with lessors requires accounting for various tracts of land, boundaries, mineral and surface rights, as well as terms for drilling and various deadlines. Similarly, mortgages and homeownership, legal obligations, title and property issues (easements, covenants) must be accounted for based on property location. Determining lease terms, contract expirations, lessor rights, and offset provisions, for example, requires searching through title information in databases,” (0004), “[i]n addition to the time needed to collect raw data, significant amounts of time are also spent in analyzing and manipulating information, such as ownership information, related contracts, and other burdens and appurtenances related to the track,” (0005). As such, Applicant is merely automating a known process. 
	The limitations comprise using a computer as a tool for performing broadly claimed functions by transmitting and receiving data over a network in a generic manner. With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claim does not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is not directed to significantly more than an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claim, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claim does not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
	As such, the additional elements of claims 1 and 13 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	Regarding claims 3-8 and 12 the limitations further embellish the abstract idea as related to data associated with the shape file, contract, and attributes. The claims do not add anything beyond the abstract idea.
	Claims 9 and 11 merely further embellish the abstract idea by describing the data comprising the shape file and displaying the visual representation. The claims do not add anything in addition to the abstract idea.
	As noted above, the specification acknowledges that it was known in the art prior to the effective filing date of the claimed invention for previous methods to include compiling all information regarding title and leases, such as title information and tract index information, in multitudes of formats, labeling or numbering each tract, inputting tract information into a database, displaying lease provisions included taking a spreadsheet of data and hand-drawing tracts, as well as possibly numbering them, determining lease terms, contract expirations, lessor rights, and offset provisions by searching through databases (0002-0004). As described by the instant specification, transmitting information, receiving information, storing information, and displaying information associated with property titles and leases in a multitude of formats are well-understood, routine, and conventional. 
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
	Therefore, 1, 3-9, and 11-12 are directed towards a method (i.e., process). are directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 13, “A non-transitory computer-readable storage medium comprising a computer readable program code embodied therein, wherein the computer readable program code is adapted to be executed to implement the method of claim 1,” the claim is unclear in that the Fee Worksheet dated 3/16/22 indicates the pending claims comprise one independent claim. The Examiner interprets claim 1 as an independent method claim, and the Examiner interprets claim 13 as an improper dependent claim in that claim 13, being dependent from claim 1, results in a single claim directed to two statutory classes (i.e., being dependent from claim 1, claim 13 therefore claims the method of claim 1 and also claims a non-transitory computer-readable medium). 
The claim is unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
The Examiner suggests that Applicant file a new Fee Worksheet to replace the Fee Worksheet filed 3/16/22 to indicate two independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pearcy, U.S. Patent 8538918, in view of Klawinski, U.S. Patent 20110066675, and further in view of Shell Oil Co. v. Stansbury, 401 S.W.2d 623 (Tex. Civ. App. 1966) (hereinafter referenced as, “Shell Oil”).
	Claims 1 and 13 are substantially similar, and will be addressed together. Substantially similar dependent claims will be addressed together, as indicated.
	Regarding claims 1 and 13:
	Pearcy — which is directed to a system and method for tracking parcel data acquisition and data associated with parcel geometries — discloses:
	(claim 1) A method of assigning attributes to a shape on a map comprising the steps of: receiving attribute date keyed in by a user; ...[see also the discussion of the subsequent limitation of, “receiving data from one of said users,” below]
	[a system and method for parcel data acquisition and tracking comprising an alphanumeric input device such as keyboard (c4:56 – c5:3, Figs. 2a-b); data may be entered manually (c19:-19, c22:28-33, c22:64-65, c24:2-8); fields with data to append...fields [to be populated] may include a state identifier (STATE_ CODE), a county identifier (COUNTY_CODE), an assessor's parcel number (APN), alternate reference id (APN2), a user identifier (CREATE_USER), a creation date (CREATE_DT), a resource identifier (SOURCE), and a status of the data (D_STATUS)...A load date (CREATE_DT) and the original source of the data (SOURCE) may also be calculated from inputs, for example, provided to a textbox (c13:37-51); relationships may include information on the actual dataset received... information may be stored and/or provided for resources that tracks changes made to the resource, when the changes were made, and by what system user... information may be maintained about creation and edit dates/entities for the dataset and/or resource (c25:64 – c26:10)] As described by Pearcy, a system and method for parcel data acquisition and tracking comprises an alphanumeric input device such as keyboard the system, wherein fields to be populated include fields associated with parcel information, user information, and date information associated with the information populated in the fields, including date information associated with when information was loaded and when changes were made; wherein information may be maintained about creation and edit dates/entities for the dataset and/or resource, wherein relationships may include information on the actual dataset received and information that tracks changes, when the changes were made, what system user made the changes (i.e., a system user may provide information associated with a parcel by entering data manually, such as by providing field information to a text box via an alphanumeric input device such as keyboard, wherein a field may be associated with when the field data was created or changed, wherein the system would track the relationships associated with the parcel data, and may track parcel data associated with a field was loaded/created, track when changes to parcel data were made, and track who made changes to the field data. The Examiner asserts the disclosure of Pearcy teaches or suggests the broadest reasonable interpretation of, “receiving attribute date keyed in by a user.”
	Additionally and alternatively, Pearcy discloses:
	[parcel project description data may be received from a system user through a graphical user interface (c19:43-44; see also c19:53-57); Information about the project may be entered into the tracking application. For example, project name 901, frequency of the project 903, related project identification (ID) 905, effective date 907, due date 909, received date 911, delivery date 913, assigned to entity 915 (e.g., an employee number of the employee assigned to the project), research access identifier 916, notes 917, point type 919, parcel object count 921 (e.g., a number of objects associated with a particular data set), address data count 923, APN count 925, owner name count 927, and indicators for address data, APN, and owner name (e.g., which may indicate whether the information is available) (c20:45-56, Fig. 9a, Fig. 9b)]; As seen in FIG. 7b, in some embodiments, parcel data 753 may be updated in the database 125 by replacing parcel data 753 in the database 125 with new parcel data 751... The subdivisions, etc. and the adjustments may be provided manually (e.g., by a system user) and/or automatically by a computer system (c17:58 – c18:11); parcel data 753 may be edited (e.g., by a system user or computer system) and the edits may be persisted (c19:18-20); the status may be received from the first parcel data source (e.g., in data from the first parcel data source), determined from other information associated with data from the first parcel data source (e.g., data included in metadata with the data from the first parcel data source), or entered manually. For example, a graphical user interface may be provided for entry of the status of the first parcel data source (e.g., to be entered by a system user) (c19:12-21)] As such, the disclosure of Pearcy further describes additional examples of receiving parcel project description data from a user; wherein information about a project may be entered, wherein the information may be associated with a plurality of dates associated with attributes relating to the project, such as effective date, due date, received date, and delivery date, wherein a user may manually edit parcel data or provide adjustments to update parcel data, wherein a graphical user interface may be provided for the user to enter information.
storing in a data store a plurality of shape files within a geographic region, 
[a computer system for implementing various embodiments of a system and method for parcel data acquisition and tracking, wherein the system may comprise components such as a CPU with an associated memory medium storing program instructions executable by the CPU (c4:56-64, Fig. 1, Fig. 2a, Fig. 2b; see also c5:4-40 discussing the system and non-volatile memory medium, c35:50-66, c36:5-13); perform data standardization and/or normalization of parcel data from different sources into a common format database or collection of databases (c1:35-38, Fig. 6a, Fig. 7a); parcel data in the form of a shape file (c10:50-52); Shape-files 703 may include various levels of data…shape-files 703 may provide parcel geometry and several related attributes (c7:20 – c7:25, Fig. 34); parcel polygons for storage in the database may represent administrative boundaries as defined by local authorities for a region (c35:14-21); formatted parcel data may be loaded into a common format database…may be loaded into a spatially enabled database…an icon 201 representing the parcel data 300(c15:57-64); The relationships may include information on the actual dataset received... information may be stored and/or provided for resources that tracks changes made to the resource, when the changes were made, and by what system user (c25:64 – c26:10)] As described by Pearcy, parcel polygons may be interpreted as shape files within a geographic region, and an icon representing the parcel data may be interpreted as shape files within a geographic region. 
wherein each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same, 
[map views comprising boundary lines at different levels, such as country, state, county, region, city, township, etc., (c5:49-66, c10:13-44; c35:14-20, Fig. 34); polygons may share the same attribution (c35:24-25); two or more polygons with similar or equal attributes combined together in a single geometry describing the parcel (c7:67 – c8:5); Eliminating these multi-part features may decrease parcel feature complexity and may facilitate geometry comparison among polygons. For example, the excess polygons may be eliminated leaving one polygon for the parcel feature (c8:8-13); in some data sets, a parcel may have at least two polygons associated with the same attributes, and a script may use one or more logical tests to determine which one of the polygons should be kept and which should be eliminated (c8:13-29); polygons may share the same attribution (c35:24-31); scripts may be used to clean-up/repair geometries of received (i.e., original) parcel data (c7:47-53); scripts may be used to convert multi-part parcel geometries of the original data to single part parcel geometries (c7:65-67)] As described by Pearcy, identified attributes may comprise the two attributes of a state and county (i.e., a map of a state showing county lines), wherein polygons representing parcels with the same state and the same county attributes may be combined into a single polygon (i.e., wherein each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same). The Examiner notes changing the number of attributes amounts to a duplication of parts, or a repetition of steps, wherein mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2173.05(o), MPEP 2144.04). The Examiner interprets the disclosure as teaching or suggesting wherein each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same. 
Pearcy further discloses:
further, each shape file of said plurality of shape files comprising a first attribute and a unique tract code, said first attribute comprising current ownership information; 
[Shape-files 703 may include files received from outside sources. Shape-files 703 may include various levels of data…some shape-files 703 may only include parcel geometry (e.g., data points, such as parcel description coordinates, for a polygon defining parcels) while other shapefiles 703 may provide parcel geometry and several related attributes (c7:16-25, Fig. 7a); different combinations of attributes may be appended to acquired parcel data. For example, the Assessor's Parcel Number (APN), Tax identification (ID) number, and situs information (such as mailing address, state, zip code, owner's name, flood zone, elevation of insurable property, etc.) may be stored for associated parcel data (e.g., for an associated parcel description) (c1:66 – c2:5); collecting current parcel owner data to analyze parcel data based on regions (c6:26-33)]
displaying a visual representation of a particular shape file on displays viewable by users; 
[a parcel map creatable with parcel data (c9:38-39, Fig. 4a, Fig. 4b, Fig. 34)]
receiving data from one of said users, 
The Examiner notes the discussion of the previous limitation of, “receiving attribute date keyed in by a user,” applies here, as well.
Additionally and alternatively, Pearcy further discloses:
receiving data from one of said users,
[parcel data may be updated in the database by replacing parcel data in the database with new parcel data may be provided manually (e.g., by a system user) (c17:58 – c18:12); current parcel owners may be a source of parcel data (c6:26-29); parcel data may be edited (e.g., by a system user or computer system) (c18:18-20); a system user may choose to view other information about the dataset, to modify information about the dataset, and/or to modify the dataset (c26:13-16)]
received data being […] comprising said tract code and a second attribute; 
[different combinations of attributes may be appended to acquired parcel data. For example, the Assessor's Parcel Number (APN), Tax identification (ID) number, and situs information (such as mailing address, state, zip code, owner's name, flood zone, elevation of insurable property, etc.) may be stored for associated parcel data (e.g., for an associated parcel description) (c1:66 – c2:5); parcel data may be updated in the database by replacing parcel data in the database with new parcel data may be provided manually (e.g., by a system user) and/or automatically by a computer system (c17:58 – c18:12); a system user may choose to view other information about the dataset, to modify information about the dataset, and/or to modify the dataset (c26:13-16)] This teaches or suggests a user may provide any attribute disclosed. Pearcy does not appear to explicitly recite received data as comprising contract data.
comparing party information of said data to said current ownership information; 
NOTE: The Examiner notes the disclosure as related to, “comparing party information of said data to said current ownership information; linking said second attribute to said particular shape file if said party information matches one or more owners of said current ownership information of said particular shape file,” may be applied to the limitation as related to, “each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same, further, each shape file of said plurality of shape files comprising a first attribute and a unique tract code, said first attribute comprising current ownership information”

	Pearcy further discloses: 
[collecting current parcel owner data to analyze parcel data based on regions (c6:26-33); new parcel data may be compared to data already in the common format database 125. An analyzing script may determine which data is different (c11:25-29); determine if the parcel data 300 matches existing data…attribute characteristics may be verified. For example, the APN, address, and owner names stored with the data may be checked for usability…Other methods for reviewing the data may also be used (c10:35-49); comparing new data to stored data and updating/replacing data (c2:60-61, c11:25-40, Fig. 7b, Fig. 35)]
linking said second attribute to said particular shape file if said party information matches one or more owners of said current ownership information of said particular shape file; and 
NOTE: The Examiner notes the claim comprises a contingent limitation, wherein the function of, “linking said second attribute to said particular shape file,” is associated with the contingency of, “if said party information matches one or more owners of said current ownership information of said particular shape file.” The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (See MPEP 2111.04 II). The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed (See MPEP 2111.04).
	Pearcy discloses:
	[The polygons may also have associated attributes (c16:47-52); Attributes may also provide links to other data (c2:5-8, c16:27-32, Fig. 35; see also c8:30-43, Fig. 5 discussing linking attribute data to a polygon representing an object identifier); parcel data 300 stored in the common format database 125 may be stored as a parcel layer that includes parcel descriptions (e.g., boundary coordinates) and linked attribute data (c5:49-55); comparing new data to stored data and updating/replacing data (c2:60-61, c11:25-40, Fig. 7b, Fig. 35; see also c17:58 – c18:11, Fig. 7a, Fig. 7b discussing updating parcel data associated with shopping malls and condominiums)] As described, the polygons [shape files] represent tracts of land, which are linked to different combinations of attributes associated with the tract, such as the parcel number, owner’s name, and other attributes. The attribute data for the different set of attributes may be collected manually or automatically. Comparing new data to stored data and updating/replacing data results in the attribute data being compared and replaced, if necessary, which results in the new data being linked to the shape file. 
updating said visual representation on said displays to said users, said updated visual representation comprises said particular shape file incorporated with said second attribute; and 
[a parcel map creatable with parcel data (c9:38-39, Fig. 4a, Fig. 4b, Fig. 34); parcel data may be updated in the database by replacing parcel data in the database with new parcel data may be provided manually (e.g., by a system user) (c17:58 – c18:12); current parcel owners may be a source of parcel data (c6:26-29); parcel data may be edited (e.g., by a system user or computer system) (c18:18-20); a system user may choose to view other information about the dataset, to modify information about the dataset, and/or to modify the dataset (c26:13-16)] As such, the parcel map may be creatable with parcel data, wherein parcel data may be updated by providing, editing, or modifying information about the dataset, resulting in the parcel map created with the parcel map being updated (i.e., updating the visual representation wherein the shape file incorporates updated information, such as provided, edited, or modified attributes associated with the parcel information). The Examiner asserts the disclosure teaches or suggests the broadest reasonable interpretation of updating said visual representation on said displays to said users, said updated visual representation comprises said particular shape file incorporated with said second attribute.
	Additionally and alternatively, the Examiner notes displaying an updated visual representation is achieved in the same manner as described in displaying a visual representation above since the display is based on the attributes linked to the shape file. An updated visual representation is merely a duplication of parts (i.e., a repetition of steps) as related to displaying a visual representation. The visual display is based on the attributes linked to the shape file. The attributes may be updated manually or automatically. As a result of updating the linked attribute data, either manually or automatically, the shape file displayed will be based on the updated attribute data. The difference in attributes, or what the attributes are, does not change how the method displays/updates a shape file based on the attributes. Displaying a shape file based on attributes may be performed for any number of attributes without changing how the step of displaying/updating the visual representation is performed. Changing the number of attributes or what the attributes are does not change how the method displays/updates a shape file based on the attributes. As such, Pearcy teaches or suggests the broadest reasonable interpretation. 
In summary, Pearcy discloses: shape files comprising various levels of data; a shape file comprising a polygon defining a parcel; shape files comprising parcel geometry and several related attributes, such as the parcel number and owner name; checking parcel data based on a map view of the associated region; comparing parcel borders with borders of a map view of the associated region; polygons having a plurality of associated attributes; collecting current parcel owner data; comparing new data to stored data; verifying attribute characteristics, such as checking owner names stored with the data for usability; multiple names associated with ownership data; manually or automatically editing data; polygons may define parcels; polygons may have associated geometries and attributes; linking attribute data; parcels having the same attributes; parcels receiving names or indicators. 
	The Examiner notes Pearcy was cited as the initial reference instead of Klawinski in view of the complete disclosure of the pending application, prosecution history, and substantially similar co-pending applications. While the data being a contract may arguably be interpreted as being obvious to one of ordinary skill in the art in view of the disclosure of Pearcy to ensure a decision to lease the property was based on accurate information while providing a visual means to evaluate the area, in order to expedite compact prosecution, the Examiner notes Pearcy does not appear to explicitly recite the data being a contract, and Pearcy does not appear to explicitly recite wherein said second attribute is an offset provision comprising a distance and a time period.
	However, Klawinski — which teaches improved tract-based lease data management systems that allow for rendering maps of database entities with reduced data entry — discloses (while additional portions of the limitations and corresponding disclosure by Klawinski is referenced to provide context, the portions of the limitation in italics/bold are what has not already been addressed by Pearcy):
receiving data from one of said users, received data being a contract [and comprising said tract code and a second attribute]; 
	[lease data management systems track information that pertains to areas on Earth. The information maintained includes things such as ownership and expiration of leases. Reports on this information, such as expiration reports, are better understood visually. To perform this task currently, systems require a draftsperson draw each lease and then gather the information from the database for visualization (0006; see also 0065); A lease is comprised of one or more tracts of land. A lease includes information such as the grantor, grantee, expiration, and other terms of the lease. Leases may include any number of cross-reference information without departing from the spirit of the present invention (0021, 0042); linking lease information to a spatial feature or tract (0044-0051; see also 0065-0066 describing receiving relevant information and the linking process)] Klawinski describes leases as comprising any number of cross-reference information and linking lease information to a spatial feature or tract. The Examiner interprets a contract as comprising a lease.
See the disclosure below providing additional context for the disclosure as related to the instant claims:
	Klawinski further discloses:
storing in a data store a plurality of shape files within a geographic region…in which all values of identified particular attributes of said shape files are the same, further, each shape file of said plurality of shape files comprising a first attribute and a unique tract code, said first attribute comprising current ownership information;
[the system stores information on entities such as tracts, leases, prospects, units, wells, and properties. These various types of information are referred to as entity types (0018, 0036, 0040, 0046); Tracts are the lowest level database entity that may be visualized on a map (0043); a spatial feature may be associated with a tract (0044, 0046); A tract represents a piece of land, typically with a specific set of ownership rights (0020); The system may store the spatial feature, a unique identifier, and data associated with the tract (0048, 0054, Fig. 4; see also 0006); A lease may be associated with a specified area and specified rights, such as a portion of a county leased for minerals (0022); building a spatial feature for a database entity [i.e. a tract or a lease] (0026); In a preferred embodiment, the spatial feature is stored in the same table as the tract entity (0054); the database entity spatial feature is stored along with the database entity [i.e. a tract or a lease] it represents  (0063); The table for each entity type includes the information that is customarily associated with each entity type and information for cross referencing the entities to other database entities (0040); The application logic collects a set of spatial features for each of the tract entities (0061; see generally, 0057-0071, Fig. 6, Fig. 7 discussing receiving relevant information in order to rebuild spatial features based on a change in data)]
storing in a data store a plurality of shape files within a geographic region, wherein each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same, 
[A tract represents a piece of land, typically with a specific set of ownership rights (0020); A lease is comprised of one or more tracts of land. A lease includes information such as the grantor, grantee, expiration, and other terms of the lease. Leases may included any number of cross-reference information without departing from the spirit of the present invention (0021); A prospect represents an area covered by a group of leases covering a specified area. For example, a company may determine a portion of a county should be leased for minerals (0022)] As described by Klawinski, a lease is comprised of one or more tracts of land, and a prospect may comprise an area covered by a group of leases covering a specified area. This suggests a lease may comprise a plurality of tracts (i.e., a plurality of tracts for the same lease). Additionally, the disclosure as related to determining a portion of a county should be leased for minerals suggests a portion of a county may comprise a plurality of tracts.   
further, each shape file of said plurality of shape files comprising a first attribute and a unique tract code, said first attribute comprising current ownership information;
[A tract represents a piece of land, typically with a specific set of ownership rights (0020); The system may store the spatial feature, a unique identifier, and data associated with the tract (0048, 0054, Fig. 4; see also 0006)]
Additionally, the Examiner notes, as related to, “comparing party information of said data to said current ownership information; linking said second attribute to said particular shape file if said party information matches one or more owners of said current ownership information of said particular shape file,” may be applied to the limitation as related to, “each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same, further, each shape file of said plurality of shape files comprising a first attribute and a unique tract code, said first attribute comprising current ownership information”
	Klawinski further discloses:
	comparing party information of said data to said current ownership information; linking said second attribute to said particular shape file if said party information matches one or more owners of said current ownership information of said particular shape file; and 
	[tables for relating and storing information on tract, lease, and prospect entities as shown in conjunction with FIG. 3 (0029, 0040, Fig. 3); Prospects are comprised of one or more leases (0041); Prospects 304, Leases 306, and Tracts 308 exist as tables in Client-Server Database 208. The table for each entity type includes the information that is customarily associated with each entity type and information for cross referencing the entities to other database entities (0040)]
	Additionally, Klawinski further discloses:
receiving attribute date keyed in by a user; 
	[A web browser or custom application serve as examples of user interface logic (0030); User Interface 204 includes forms for the user to enter query information and to complete data entry for tasks of the LDMS (0035); in a tract-based system a tract is only entered once and used by multiple leases. In a lease-based LDMS, data entry focuses on the lease level and a tract may have to be re-entered for each lease (0018; see also 0019 discussing a hierarchical relationship between entities as related to tracts)]	 
	comparing party information of said data to said current ownership information; linking said second attribute to said particular shape file if said party information matches one or more owners of said current ownership information of said particular shape file; and 
	[tables for relating and storing information on tract, lease, and prospect entities as shown in conjunction with FIG. 3 (0029, 0040, Fig. 3); Prospects are comprised of one or more leases (0041); Prospects 304, Leases 306, and Tracts 308 exist as tables in Client-Server Database 208. The table for each entity type includes the information that is customarily associated with each entity type and information for cross referencing the entities to other database entities (0040)]
	Klawinski further discloses:
[displaying a visual representation of a particular shape file on displays viewable by users]...updating said visual representation on said displays to said users, said updated visual representation comprises said particular shape file incorporated with said second attribute; and 
	[a method and program product for enhancing tract-based lease data management systems (LDMS) with geographic data is provided, wherein users of the LDMS link a spatial feature to a LDMS entity and the LDMS entity automatically updates and rebuilds all dependent entities. In this way, the complexity of the LDMS is minimized and enables visual reports and maps to be generated (0017); the client-server database application allows clients to connect to the database, either directly or indirectly, to query, add, update, or delete information (0028); a tract entity is specified to be linked with the spatial feature (0046); a process for rebuilding spatial features in response to a change to information associated with a database entity [i.e., a lease or tract] (0056-0063, Fig. 6, Fig. 7; 0017)] 
	As such Klawinski discloses: a lease management system stores and tracks information associated with an entity; an entity may be a lease or a tract; information associated with leases and tracts include a unique identifier, ownership, ownership rights, the grantor, the grantee, expiration of leases, terms of the lease, and information customarily associated with a lease or a tract; gathering information associated with leases and tracts for visualization; building a shape file for the entity [i.e., a tract or a lease]; a shape file may represent information associated with tracts and leases; using the lease data management system to link a spatial feature to an entity, such as a tract or a lease, to enable visual reports and maps to be generated; a table (which may be interpreted as a shape file, in itself) may comprise the spatial feature, a unique identifier, and information customarily associated with a tract or lease (i.e., ownership, ownership rights, the grantor, the grantee, expiration of leases, and terms of the lease); information may be linked with, or un-linked with, a database entity, such as a lease or a tract, may be interpreted as attributes associated with the database entity; rebuilding a spatial feature due to changes in information associated with a lease or a tract.
Pearcy teaches a system and method for tracking parcel data acquisition and data associated with parcel geometries. Klawinski teaches improved tract-based lease data management systems that allow for rendering maps of database entities with reduced data entry. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Pearcy and Klawinski is that Klawinski discloses a lease data management system that tracks information such as ownership and expiration of leases, leases may include information such as the grantor, grantee, expiration, and other terms of the lease, leases may include any number of cross-reference information, and linking lease information to a spatial feature or tract.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a lease data management system that tracks information such as ownership and expiration of leases, leases may include information such as the grantor, grantee, expiration, and other terms of the lease, leases may include any number of cross-reference information, and linking lease information to a spatial feature or tract (as taught by Klawinski) with the system and method for tracking parcel data acquisition and data associated with parcel geometries (as taught by Pearcy) in order to provide a method and program product for enhancing tract-based lease data management systems (LDMS) with geographic data (Klawinski 0017), stores information on entities such as tracts, leases, prospects, units, wells, and properties (Klawinski 0018), provide a new and improved lease data management system that includes spatial capability (Klawinski 0006), track information that pertains to areas on Earth, maintain information such as ownership and expiration of leases, wherein reports on this information are better understood visually (Klawinski 0006), and identify prospects and make a determination to lease a property based on visual reports of property data, such as ownership and expiration of leases (Klawinski 0019, 0022).
The combination of Pearcy in view of Klawinski does not appear to explicitly recite the limitations as related to an offset provision comprising a distance and a time period.
However, Shell Oil — which teaches aspects associated with oil, gas, and mineral leases — discloses (note the portion in italics is what has not been addressed):
wherein said second attribute is an offset provision comprising a distance 
	[The last sentence of paragraph 6 of the lease provides, in effect, that the
obligation to drill offsetting wells does not arise until there is a well on adjacent land within offset distance as fixed by the spacing rules of any government body having jurisdiction (page 6); The last sentence of paragraph 6 of the lease is the offset provision and is as follows: "In the event a well or wells producing oil or gas in paying quantities should be *630 brought in on adjacent land and within offset distance as fixed by the spacing rules of any governmental regulatory body having jurisdiction for the field in which said well is located and draining the leased premises, or acreage pooled therewith, Lessee agrees to drill such offset wells as a reasonably prudent operator would drill under the same or similar circumstances." (page 6); "No well for oil or gas shall be drilled nearer than nine hundred thirty three (933) feet to any well completed in or drilled to the same horizon on the same tract or farm, and no well shall be drilled nearer than three hundred thirty (330) feet to any property line, lease line or subdivision line." (page 6)]	The disclosure describes an offset provision of a lease as comprising an offset distance as fixed by the spacing rules of any governmental regulatory body having jurisdiction, and provides an example of distances associated with an offset provision of 933 feet to any well completed in or drilled to the same horizon on the same tract or farm and 330 feet to any property line, lease line or subdivision line. 
	and a time period.  
	[The last sentence of paragraph 6 of the lease provides, in effect, that the obligation to drill offsetting wells does not arise until there is a well on adjacent land within offset distance as fixed by the spacing rules of any government body having jurisdiction (page 6)] The Examiner interprets the disclosure as comprising a contingent limitation, wherein, “the obligation to drill offsetting wells,” is contingent upon the language in bold, wherein the language in bold comprises distance and a time period (i.e., the obligation to drill offsetting wells does not arise until there is a well on adjacent land within offset distance). Additionally, the Examiner interprets the lease period as comprising a time period associated with the offset provision in that the offset provision may be interpreted as applying during the entire lease period. 
	Additionally and alternatively, Shell Oil further discloses:
	and a time period.  
[The last sentence of paragraph 6 of the lease is the offset provision and is as follows: "In the event a well or wells producing oil or gas in paying quantities should be *630 brought in on adjacent land and within offset distance as fixed by the spacing rules of any governmental regulatory body having jurisdiction for the field in which said well is located and draining the leased premises, or acreage pooled therewith, Lessee agrees to drill such offset wells as a reasonably prudent operator would drill under the same or similar circumstances." (page 6)] Similar to the discussion above, the Examiner interprets the disclosure as comprising an offset provision comprising a contingent limitation, wherein, “Lessee agrees to drill such offset wells as a reasonably prudent operator would drill under the same or similar circumstances,” is contingent upon, “In the event a well or wells producing oil or gas in paying quantities should be *630 brought in on adjacent land and within offset distance as fixed by the spacing rules of any governmental regulatory body having jurisdiction for the field in which said well is located and draining the leased premises, or acreage pooled therewith.” The disclosure describes an offset provision comprising an offset distance, wherein Lessee agrees to drill such offset wells as a reasonably prudent operator would drill under the same or similar circumstances based on the event a well or wells producing oil or gas in paying quantities being brought in on adjacent land. The Examiner interprets, “in the event a well or wells producing oil or gas in paying quantities being brought in on adjacent land,” as corresponding to a time period. Additionally, regarding, “wherein Lessee agrees to drill such offset wells as a reasonably prudent operator would drill under the same or similar circumstances based on the event a well or wells producing oil or gas in paying quantities being brought in on adjacent land,” the Examiner interprets the language in bold as corresponding to a time period in which the Lessee must abide by the offset provision requirement of drilling offset wells (i.e., Lessee agrees to drill offset wells within the time a reasonably prudent operator would drill under the same or similar circumstances). Additionally, the Examiner interprets the lease period as comprising a time period associated with the offset provision in that the offset provision may be interpreted as applying during the entire lease period.
The Examiner notes the example discussed by Shell Oil of lease provisions requiring the drilling of offset wells based on a time period and distance is similar to the disclosure of the instant specification, wherein, “An offset provision requires a lessor create a mineral extraction point on the leased within a predetermined period of time if another mineral extraction point is established within a predetermined distance from the property,” (see Applicant’s specification at 0051). The Examiner interprets a predetermined period of time if another mineral extraction point is established within a predetermined distance from the property as corresponding to the contingencies for drilling described by Shell Oil.
Pearcy teaches a system and method for tracking parcel data acquisition and data associated with parcel geometries. Klawinski teaches improved tract-based lease data management systems that allow for rendering maps of database entities with reduced data entry. Shell Oil teaches aspects associated with oil and gas leases. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of Pearcy and Klawinski and Shell Oil is that Shell Oil discloses offset provisions comprising a distance and a time associated with the performance of drilling wells.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of offset provisions comprising a distance and a time associated with the performance of drilling wells (as taught by Shell Oil), the features of a lease data management system that tracks information such as ownership and expiration of leases, leases may include information such as the grantor, grantee, expiration, and other terms of the lease, leases may include any number of cross-reference information, and linking lease information to a spatial feature or tract (as taught by Klawinski) with the system and method for tracking parcel data acquisition and data associated with parcel geometries (as taught by Pearcy) in order to identify actions of a reasonably prudent operator regarding drilling activities as related to relevant dates and lease terms (Shell Oil pgs. 4-7, 12-15) and identify damages associated with the action or inaction of parties to a lease (Shell Oil pg. 3).

	Regarding claim 3, The method of claim 1 
	The combination of Pearcy, Klawinski, and Shell Oil teaches the limitations of claim 1.
	Pearcy further discloses:
	wherein said contract is a partial conveyance.  
	[easements may be stored with associated parcel data (c16:25, c27:20-25, Fig. 28); a shape file may comprise right-of-way information (c35:14-21); storing information on legal restrictions associated with a use of the parcel data (claim 11); and the general concept of automatically or manually capturing basic information, such as lease cost, restrictions, address, owner, that may be associated with agreements (c23:57 – c24:10, Fig. 17, Fig. 18)]
	Additionally, Klawinski further discloses: 
	[A lease may be associated with a specified area and specified rights, such as a portion of a county leased for minerals (0022)]
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 1 applies here, as well.

	Regarding claim 4, The method of claim 3 
	The combination of Pearcy, Klawinski, and Shell Oil teaches the limitations of claim 3.
	Pearcy further discloses:
	wherein said second attribute is a right of way.  
	[easements may be stored with associated parcel data (c16:25, c27:20-25, Fig. 28); a shape file may comprise right-of-way information (c35:14-21)]

	Regarding claim 5, The method of claim 1 
	The combination of Pearcy, Klawinski, and Shell Oil teaches the limitations of claim 1.
	Klawinski further discloses:
	wherein said contract comprises a mineral conveyance.  		
	[A lease may be associated with a specified area and specified rights, such as a portion of a county leased for minerals (0022)]
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 1 applies here, as well.

	Regarding claim 6, The method claim 5 
	The combination of Pearcy, Klawinski, and Shell Oil teaches the limitations of claim 5.
	Klawinski further discloses:
	wherein said mineral conveyance comprises a reversion.  
	[A lease may be associated with a specified area and specified rights, such as a portion of a county leased for minerals (0022); The information maintained includes things such as ownership and expiration of leases. Reports on this information, such as expiration reports, are better understood visually (0006, 0021)]
	Additionally, a reversion, in real property, is the return to the grantor or his/her heirs of real property after all interests in the property given to others has terminated. A lease is a contract covering a period of time, after which all interests in the property return to the grantor (i.e., after the expiration of the lease, the rights conveyed in the lease from the grantor/lessor to the grantee/lessee revert back to the grantor/lessor). Reversion is an inherent part of a lease.
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 1 applies here, as well.

	Regarding claim 7, The method of claim 6 
	The combination of Pearcy, Klawinski, and Shell Oil teaches the limitations of claim 6.
	Klawinski further discloses:
	wherein said second attribute is a reversion condition.  
	[A lease may be associated with a specified area and specified rights, such as a portion of a county leased for minerals (0022); The information maintained includes things such as ownership and expiration of leases. Reports on this information, such as expiration reports, are better understood visually (0006, 0021)] 
	Additionally, a reversion, in real property, is the return to the grantor or his/her heirs of real property after all interests in the property given to others has terminated. A lease is a contract covering a period of time, after which all interests in the property return to the grantor (i.e., after the expiration of the lease, the rights conveyed in the lease from the grantor/lessor to the grantee/lessee revert back to the grantor/lessor). Reversion is an inherent part of a lease. Reaching the end of the period of a lease (i.e., reaching the expiration of a lease) may be interpreted as meeting the broadest reasonable interpretation of a reversion condition.
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 1 applies here, as well.

	Regarding claim 12, The method of claim 1 
	The combination of combination of Pearcy, Klawinski, and Shell Oil teaches the limitations of claim 1.
	Klawinski further discloses:
	wherein said third attribute comprises a location of a well.  
	[enhancing tract-based lease data management systems (LDMS) with geographic data (0017); storing information on tracts and wells in assigning data to a spatial feature, where tracts and wells are included in those spatial features (0018, 0023); Other entities such as units, wells, and properties are related in various ways to the tract, lease, and prospect entities (0023)] 
	Additionally, Shell Oil discloses: 
	[recommended well locations, drilling locations based on right-of-way considerations, drilling locations based on the size of surrounding contiguous acreage (page 15; see also pages 4, 14 discussing well locations associated with leases)]
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 10 applies here, as well.

Regarding claim 13, A non-transitory computer-readable storage medium comprising a computer readable program code embodied therein, wherein the computer readable program code is adapted to be executed to implement the method of claim 1.  
	The combination of Pearcy, Klawinski, and Shell Oil teaches the limitations of claim 1.
	Pearcy further discloses:
	[a computer system for implementing various embodiments of a system and method for parcel data acquisition and tracking, wherein the system may comprise components such as a CPU with an associated memory medium storing program instructions executable by the CPU (c4:56-64, Fig. 1, Fig. 2a, Fig. 2b; see also c5:4-40 discussing the system and non-volatile memory medium, c35:50-66, c36:5-13)]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pearcy, in view of Klawinski, in view of Shell Oil, and further in view of Peter Hosey and S. Jordan Smith (Are We There Yet? The Start and Finish of an Oil and Gas Lease presented at the UT School of Law on 4/8/2011) (hereinafter referenced as, “Hosey”).
	Regarding claim 8, The method of claim 7, wherein said reversion condition comprises a time period and conditions upon which a mineral exploration must commence to avoid a reversion.  
	While the combination of Pearcy, Klawinski, and Shell Oil teaches the limitations of claim 7, which comprises teaching a reversion comprising a time period by teaching lease terms and expiration information, the combination of Pearcy, Klawinski, and Shell Oil does not appear to explicitly recite (note the portion in italics is what has not been addressed), wherein said reversion condition comprises a time period and conditions upon which a mineral exploration must commence to avoid a reversion.
	However, Hosey — which is directed to aspects associated with oil and gas leases, including when a lease starts and ends and how a lease works — discloses:
	wherein said reversion condition comprises a time period and conditions upon which a mineral exploration must commence to avoid a reversion.  
	[aspects associated with oil and gas leases, including when a lease starts and ends and how a lease works (Hosey, page 4); aspects of a lease, including reversion conditions of a time period upon which exploration must commence to avoid a reversion (see Hosey, page 10, discussing the termination of a lease prior to the end of the primary term if the lease requires that drilling operations be commenced within a certain time after the effective date of the lease)]
	Pearcy teaches a system and method for tracking parcel data acquisition and data associated with parcel geometries. Klawinski teaches improved tract-based lease data management systems that allow for rendering maps of database entities with reduced data entry. Shell Oil teaches aspects associated with oil and gas leases. Hosey teaches aspects associated with oil and gas leases, including when a lease starts and ends and how a lease works. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the disclosure of the combination of Pearcy, Klawinski, and Shell Oil and the disclosure of Hosey is that the combination of Pearcy, Klawinski, and Shell Oil does not appear to explicitly recite a reversion condition comprising a time period and conditions upon which a mineral exploration must commence to avoid a reversion. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a reversion condition comprising a time period and conditions upon which a mineral exploration must commence to avoid a reversion (as taught by Hosey), the features of offset provisions comprising a distance and a time associated with the performance of drilling wells (as taught by Shell Oil), and the features of a lease data management system that tracks information such as ownership and expiration of leases, leases may include information such as the grantor, grantee, expiration, and other terms of the lease, leases may include any number of cross-reference information, and linking lease information to a spatial feature or tract (as taught by Klawinski) with the system and method for tracking parcel data acquisition and data associated with parcel geometries (as taught by Pearcy) in order to identify nonmonetary consideration, such as an affirmative drilling obligation (Hosey, pg. 4), to identify when parties may be bound through an agreement which satisfies the Statute of Frauds and contains all of the essential terms of a lease (Hosey, pg. 9), and for parties to a lease to know when the real property rights in the substances covered by the lease become vested in the lessee and when the leasehold interest held by the lessee terminates so that the underlying mineral estate is no longer encumbered by the lease (Hosey pg. 10).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pearcy, in view of Klawinski, in view of Shell Oil, in view of Hosey, and further in view of Drillinginfo DI Land Sort by lease expiration date and LandTract Lease Status, www.info.drillinginfo.com, 8.23.13 (hereinafter referenced as, “Drillinginfo”).
	Regarding claim 9:	
NOTE: Regarding, “wherein said shape file comprises a first visual characteristic if an expiration of said time period is within a predetermined warning time, and said shape file comprises a second visual characteristic if an expiration of said time period is not within a predetermined warning time,” the Examiner notes that, claim 9 comprises contingent limitations associated with the claimed functions, wherein the claimed functions are contingent on the language in bold, above. The Examiner notes, in method claims, only steps that must be performed are considered in interpreting the claims, so contingent limitations should not be given any weight. See MPEP 2111.04 Nonetheless, while the limitations above are interpreted as comprising contingent limitations, the limitations are addressed by prior art below. Additionally, the Examiner notes the specification does not reference, “a warning time,” and does not include a discussion of an exemplary embodiment comprising a shape file comprising a first or second visual characteristic if an expiration of said time period is or is not within a predetermined warning time, as claimed. While the modifier of, “warning,” may be intended to convey a message regarding a predetermined time, the modifier does not result in a functional relationship, and the Examiner interprets the claim as being directed to shape files comprising first and second visual characteristics based on an expiration of a time period as related to a predetermined time.
	 
	(claim 9) The method of claim 8
	The combination of Pearcy, Klawinski, Shell Oil, and Hosey teaches the limitations of claim 8.
	While the combination of Pearcy, Klawinski, Shell Oil, and Hosey teaches or suggests shape files comprising different visual characteristics based on different attributes, the combination of Pearcy, Klawinski, Shell Oil, and Hosey does not appear to explicitly recite the remaining limitations of claim 9.
	However, Drillinginfo — which teaches leasing and title acquisition tools — discloses:
	further wherein said shape file comprises a first visual characteristic if an expiration of said time period is within a predetermined warning time, and said shape file comprises a second visual characteristic if an expiration of said time period is not within a predetermined warning time.  
	[finding mineral ownership information and owner information associated with land (page 2, Mineral Ownership Information); displaying a visual representation of tracts of land in the context of county maps, wherein the land tracts may be color-coded based on attributes, such as the Grantee, Next Expiration Date, or Final Expiration Date to easily identify opportunities (page 1, LandTracs)] The Examiner notes the specification does not include a discussion of an exemplary embodiment comprising a shape file comprising a first or second visual characteristic if an expiration of said time period is or is not within a predetermined warning time, as claimed. The Examiner interprets the attributes of Next Expiration date or Final Expiration Date as a predetermined warning time. 
	Drillinginfo further discloses:
	[plotting leases on a map in different colors to identify the major players in the region, see typical royalty interests, find out lease terms, and much more (page 1, Leasing Data); find critical, time-sensitive county records (page 1, DI County Scans); color-coding visual representations by attribute characteristics and view the GPS latitude and longitude, contractor, draw works, horse power, and operator of each rig (page 2, DI Rigs); ensure drilling isn’t planned on your prospect, verify expired leases are truly viable prospects, and view plats showing tract and lease ownership information, receive advanced notice of possible drilling (page 3, Permits & Pre-Permits)]
	Applying the disclosure to the instant limitations, Drillinginfo discloses that Land tracts can be represented with different colors for leases expiring within the current calendar quarter (or any desired time range) so one in the art can know when tracts of land may be up for lease (pages 4-5, LandTrac Lease Status), and describes examples comprising: displaying tracts of land on a map in different colors by lease expiration date; displaying a shape file having a first visual representation (red) if an expiration of said time period is within a predetermined warning time (scheduled for 2012 release) (pages 4-5, LandTrac Lease Status); displaying a shape file having a second visual characteristic (white) if an expiration of said time period is not within a predetermined warning time (not scheduled for 2012 release) (pages 4-5, LandTrac Lease Status)] The Examiner asserts the disclosure of Drillinginfo discloses multiple examples that teach or suggest the broadest reasonable interpretation of the claim.
Pearcy teaches a system and method for tracking parcel data acquisition and data associated with parcel geometries. Klawinski teaches improved tract-based lease data management systems that allow for rendering maps of database entities with reduced data entry. Shell Oil teaches aspects associated with oil and gas leases. Hosey teaches aspects associated with oil and gas leases, including when a lease starts and ends and how a lease works. Drillinginfo teaches leasing and title acquisition tools. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between the disclosure of the combination of Pearcy, Klawinski, Shell Oil, and Hosey and Drillinginfo is that Drillinginfo describes
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of shape files comprising different visual characteristics based on different attributes based on the attribute in relation to predetermined criteria (as taught by Drillinginfo), the features of a reversion condition comprising a time period and conditions upon which a mineral exploration must commence to avoid a reversion (as taught by Hosey), the features of offset provisions comprising a distance and a time associated with the performance of drilling wells (as taught by Shell Oil), and the features of a lease data management system that tracks information such as ownership and expiration of leases, leases may include information such as the grantor, grantee, expiration, and other terms of the lease, leases may include any number of cross-reference information, and linking lease information to a spatial feature or tract (as taught by Klawinski) with the system and method for tracking parcel data acquisition and data associated with parcel geometries (as taught by Pearcy) in order to group results in a target area by particular attributes to easily identify opportunities (Drillinginfo pg. 1 LandTracs Find open acreage), and to provide all of the tools you need to find open acreage, ensure that acreage isn’t permitted, run title back to sovereignty and contact the mineral owners – all before leaving the house in the morning (Drillinginfo pg. 1, Your complete land toolkit; see also pg. 3, Permits & Pre-Permits discussing using permit information to locate depth trends and verify expired leases are truly viable prospects; see also Drillinginfo pg. 2 Mineral Ownership Information Contact Texas Mineral owners without having to run records; see also Drillinginfo pg. 2, Drillinginfo Marketplace Get your deals in front of thousands of people for free).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pearcy, in view of Klawinski, in view of Shell Oil , and further in view of Drillinginfo DI Land Sort by lease expiration date and LandTract Lease Status, www.info.drillinginfo.com, 8.23.13 (hereinafter referenced as, “Drillinginfo”).
	Regarding claim 11:
NOTE: Regarding, “wherein said visual representation of said shape file comprises a first visual characteristic if a third attribute is within said distance from said shape field, and said visual representation of said shape file comprises a second visual characteristic if said third attribute is not within said distance from said shape file,” the Examiner notes that, claim 11 comprises contingent limitations associated with the claimed functions, wherein the claimed functions are contingent on the language in bold, above. The Examiner notes, in method claims, only steps that must be performed are considered in interpreting the claims, so contingent limitations should not be given any weight. See MPEP 2111.04 Nonetheless, while the limitations above are interpreted as comprising contingent limitations, the limitations are addressed by prior art below.

	(claim 11) The method of claim 1 
	The combination of Pearcy, Klawinski, and Shell Oil teaches the limitations of claim 1.
	Pearcy further discloses:
	wherein said visual representation of said shape file comprises a first visual characteristic if a third attribute is within said distance from said shape field, and said visual representation of said shape file comprises a second visual characteristic if said third attribute is not within said distance from said shape file.  
	[geographic information, tabular data, and attributes associated with a shape file, such as a polygon (c8:30-47); examining the location of nodes of a polygon in relation to other nodes of other polygons in the same feature class and in relation to a predefined threshold…to improve the aesthetics of the parcel features (e.g., as shown on a resulting parcel map 400) (c8:48-67); projecting parcel data and parcel boundaries based on distance from street centerlines (c8:13-35), counting voids in relation to a threshold to remove street features and complex polygons from a parcel map (c13:5-20); using criteria to remove polygons with complex/auxiliary features, such as removing a polygon based on the number of voids in relation to a threshold distance (c13:5-36)] The Examiner interprets street centerlines as corresponding to a third attribute. Pearcy describes visual representations of parcels based on parcel features, and distances associated with thresholds based on distance from street centerlines (i.e., a third attribute).
While the Examiner asserts the disclosure of Pearcy may be interpreted as teaching or suggesting the broadest reasonable interpretation of the limitations, in order to advance compact prosecution, the Examiner introduces Drillinginfo to more explicitly address the limitations in the context of shape files comprising different visual characteristics based on different attributes. 
Drillinginfo — which teaches leasing and title acquisition tools — discloses:	wherein said visual representation of said shape file comprises a first visual characteristic [based on a third attribute], and said visual representation of said shape file comprises a second visual characteristic [based on a third attribute].  
	[finding mineral ownership information and owner information associated with land (page 2, Mineral Ownership Information); displaying a visual representation of tracts of land in the context of county maps, wherein the land tracts may be color-coded based on attributes, such as the Grantee, Next Expiration Date, or Final Expiration Date to easily identify opportunities (page 1, LandTracs); plotting leases on a map in different colors to identify the major players in the region, see typical royalty interests, find out lease terms, and much more (page 1, Leasing Data); find critical, time-sensitive county records (page 1, DI County Scans); color-coding visual representations by attribute characteristics and view the GPS latitude and longitude, contractor, draw works, horse power, and operator of each rig (page 2, DI Rigs); displaying tracts of land on a map in different colors by lease expiration date; displaying a shape file having a first visual representation (red) if an expiration of said time period is within a predetermined warning time (scheduled for 2012 release) (pages 4-5, LandTrac Lease Status); displaying a shape file having a second visual characteristic (white) if an expiration of said time period is not within a predetermined warning time (not scheduled for 2012 release) (pages 4-5, LandTrac Lease Status); Land tracts can be represented with different colors for leases expiring within the current calendar quarter (or any desired time range) so one in the art can know when tracts of land may be up for lease (pages 4-5, LandTrac Lease Status)] The disclosure of Drillinginfo describes shape files comprising different visual characteristics based on different attributes based on the attribute in relation to predetermined criteria. 
Pearcy teaches a system and method for tracking parcel data acquisition and data associated with parcel geometries. Klawinski teaches improved tract-based lease data management systems that allow for rendering maps of database entities with reduced data entry. Shell Oil teaches aspects associated with oil and gas leases. Drillinginfo teaches leasing and title acquisition tools. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between the disclosure of the combination of Pearcy, Klawinski, and Shell Oil and Drillinginfo is that Drillinginfo describes shape files comprising different visual characteristics based on different attributes based on the attribute in relation to predetermined criteria.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of shape files comprising different visual characteristics based on different attributes based on the attribute in relation to predetermined criteria (as taught by Drillinginfo), the features of offset provisions comprising a distance and a time associated with the performance of drilling wells (as taught by Shell Oil), and the features of a lease data management system that tracks information such as ownership and expiration of leases, leases may include information such as the grantor, grantee, expiration, and other terms of the lease, leases may include any number of cross-reference information, and linking lease information to a spatial feature or tract (as taught by Klawinski) with the system and method for tracking parcel data acquisition and data associated with parcel geometries (as taught by Pearcy) in order to group results in a target area by particular attributes to easily identify opportunities (Drillinginfo pg. 1 LandTracs Find open acreage), and to provide all of the tools you need to find open acreage, ensure that acreage isn’t permitted, run title back to sovereignty and contact the mineral owners – all before leaving the house in the morning (Drillinginfo pg. 1, Your complete land toolkit; see also pg. 3, Permits & Pre-Permits discussing using permit information to locate depth trends and verify expired leases are truly viable prospects; see also Drillinginfo pg. 2 Mineral Ownership Information Contact Texas Mineral owners without having to run records; see also Drillinginfo pg. 2, Drillinginfo Marketplace Get your deals in front of thousands of people for free).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689